 Case 3:19-cv-00477-REP Document 30 Filed 10/24/19 Page 1 of 1 PageID# 251



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


TREVOR FITZGIBBON,                           )
                                             )
              Plaintiff,                     )
                                             ) Civil Action No. 3:19-cv-477-REP
       vs.                                   )
                                             )
                                             )
JESSELYN A. RADACK,                          )
                                             )
              Defendant.                     )


                           AMENDED CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22nd day of October 2019, Defendant Jesselyn A.
Radack’s Notice of Withdrawal of Motion to Seal was electronically filed using the CM/ECF
system, which sent a notification of such filing (NEF) to the following:

Steven S. Biss
300 West Main Street, Suite 102,
Charlottesville, VA 22903
stevenbiss@earthlink.net

       A copy was also e-mailed to non-party, Eugene Volokh.




                                 /s/ D. Margeaux Thomas_________________
                             D. Margeaux Thomas (VSB #75582)
                             The Thomas Law Office PLC
                             11130 Fairfax Blvd., Suite 200-G
                             Fairfax, VA 22030
                             Telephone: 703.957.2577
                             Facsimile: 703.957.2578
                             Email: mthomas@thomaslawplc.com
                             Counsel for Defendant Jesselyn A. Radack
